IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 MARINA B. DOMINGUEZ-CIFUENTES,                : No. 80 MM 2020
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 THOMAS J. KARL,                               :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2020, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.